Citation Nr: 1303138	
Decision Date: 01/30/13    Archive Date: 02/05/13	

DOCKET NO.  11-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran subsequently relocated, and jurisdiction of his claim was transferred to the RO in St. Petersburg, Florida.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

This case was previously before the Board in September 2011, at which time it was remanded in order that the Veteran might be afforded a Travel Board hearing before a Veterans Law Judge.  That hearing having been accomplished, the case is once more before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran suffers from a posttraumatic stress disorder which is the result of an inservice personal/sexual assault.  

In that regard, a review of the record discloses that the most recent VA outpatient treatment record on file is dated September 21, 2010, more than two years ago.  


However, in correspondence dated only two days later, the Veteran indicated that he would shortly be leaving his local VA medical facility to go to the VA in Bay Pines, Florida, to participate in a "military sexual trauma program there."  Significantly, in e-mail correspondence from the Center for Sexual Trauma Services, Bay Pines VA Health Care System, Bay Pines, Florida, dated in September 2010, it was noted that the Veteran's application had been reviewed and accepted, and that there was "one bed available in October on the 5th" were the Veteran to be interested in that date.  Moreover, in subsequent correspondence of December 2010, the Veteran indicated that he was currently receiving medical treatment at the Bay Pines VA Medical Center, and that the RO should attempt to procure records of that treatment.  Finally, during the course of a hearing before the undersigned Veterans Law Judge dated in May 2012, the Veteran testified that he was currently seeing a psychiatrist in the Military Sexual Trauma Program at the Bay Pines VA Medical Center, where he had been receiving such treatment for approximately a year and a half.  See Transcript, p. 11.

As noted above, the most recent VA outpatient treatment records currently on file end in September 2010, more than two years ago.  Moreover, there are currently no records whatsoever on file from the Military Sexual Trauma Program at the Bay Pines VA Medical Center, where the Veteran has reportedly been receiving treatment for more than a year and a half.  Such records must be obtained prior to a final adjudication of the Veteran's claim for service connection for posttraumatic stress disorder.  Appellant will also have an opportunity to identify any private treatment that may have been rendered.

In light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, and specifically including any and all records of treatment at the Center for Sexual Trauma Services, Bay Pines VA Health Care System, P.O. Box 5005, Bay Pines, Florida, 33744, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records for any treatment he may have had.  All attempts to secure such records should be documented in the claims file.  If the RO/AMC cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



